DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE and the amendment filed on 11/24/21 have been acknowledged and entered. By this amendment, claims 11 and 14 are canceled; claims 1-10, 12-13, 15-16 and newly added claims 17-18 are pending in the application.

Reasons for Allowance

Claims 1-10, 12-13 and 15-18 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 13 and 17. Specifically, the combination of a semiconductor module comprising: a second land disposed on the main surface of the insulating substrate and bonded to the semiconductor device via solder; and a solder resist disposed on the main surface of the insulating substrate and configured to cover one portion of each of the first land and the second land, wherein the first land comprises a first edge portion, a second edge portion, a third edge portion, and a fourth edge portion, wherein in a first direction, the first edge portion is positioned at one edge of the first land and the second edge portion is positioned at another edge of the first land, in the plan view, wherein in a second direction orthogonal to the first direction, the third edge portion is positioned at one edge of the first land and the fourth edge portion is positioned at another edge of the first land, in the plan view, and wherein in the plan view, the first edge portion and the second edge portion are configured not to overlap with the solder resist and the third edge portion and the fourth edge portion are configured to overlap with the solder resist, wherein the second land is positioned inside with respect to the first land, in the plan view, and wherein in the plan view, an area of a surface of the first land that does not overlap with the solder resist is larger than an area of a surface of the second land that does not overlap with the solder resist.	
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THERESA T DOAN/               Primary Examiner, Art Unit 2814